 200DECISIONSOF NATIONALLABOR RELATIONS BOARDCooper Mattress Manufacturing Company and Tex-tileWorkers Union of America,AFL-CIO-CLC,Petitioner.Case 10-RC-10491June 25, 1976DECISION ON REVIEW AND DIRECTIONBY CHAIRMAN MURPHY AND MEMBERS FANNINGAND JENKINSPursuant to a Decision and Direction of Election Iissued by the Regional Director for Region 10 onNovember 12, 1975, an election by secret ballot wasconducted on December 10, 1975, among the em-ployees in the appropriate unit.2 Upon the conclusionof the election, the parties were furnished with a tallyof ballots which showed that of approximately 21 eli-gible voters 10 cast valid ballots for Petitioner, 8 castvalid ballots against Petitioner, and 3 ballots werechallenged. The challenged ballots were sufficient innumber to affect the results of the election.InaccordancewithNationalLabor RelationsBoard Rules and Regulations, the Regional Directorconducted an investigation of the challenged ballots,and on January 27, 1976, issued and duly served onthe parties a Supplemental Decision and Certifica-tion of Representative in which he sustained thechallenges to the ballots of employees Sim Fish, Jr.,and Lenora Briley, involved herein, and overruledthe challenge to the ballot of Edgar Ralph Griffin.Having concluded that Griffin's ballot would there-fore not affect the results of the election, the Region-alDirector certified Petitioner as the collective-bar-gaining representative of the employees in the unitfound appropriate.Thereafter, in accordance with Section 102.67 ofthe National Labor Relations Board Rules and Reg-ulations, Series 8, as amended, the Employer filed atimely request for review of the Regional Director'ssupplemental decision, contending that the RegionalDirector erred in finding Fish and Briley ineligible.3By telegraphic order dated March 11, 1976, theNationalLaborRelationsBoardgranted the1The Employer filed a request for review of the Regional Director's Deci-sion and Direction of Election, claiming that employee Lenora Briley is aplant clerical employee, not an office clerical employee as found by theRegional Director The Board denied the request for review and directedthat Briley be permitted to vote subject to challenge2The appropriate unit as foundby theRegional Director consists of allproduction and maintenance employees,including truckdrivers, but exclud-ing office clerical employees, salesmen,professional employees, guards, andsupervisorsas defined in the ActCounsel for Sim Fish,one of the challenged voters, filed a request forreview and motion to intervene The Board, by telegraphic order datedMarch 24,1975, found that Fish had no standing to request review, butpermitted him to intervene with reference to matters affecting his rightsEmployer's request for review. Thereafter, the Em-ployer filed a brief on review, as did counsel for SimFish, Jr.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record, in-cluding the briefs on review, in this case with respectto the issues under review and makes the followingfindings:At issue here is the unit placement of employeesSim Fish, Jr., and Lenora Briley. In his Decision andDirection of Election, the Regional Director directedthat Fish be allowed to vote subject to challenge, asthe record was unclear as to whether the parties hadagreed to exclude him from the unit, and, if so, onwhat basis. The ballot of Fish was challenged by theBoard agent.In his supplemental decision, after investigation,the Regional Director found that the parties had in-tended to exclude Fish and, as such agreement wasnot repugnant to the Act, he sustained the challenge.As to Briley, the Regional Director sustained thechallenge to her ballot finding that she is an officeclerical employee and therefore ineligible.The Employer, in its request for review, urges thatthere was no complete and binding agreement to ex-clude Fish from the unit, and that his duties as ajanitor indicate that he has a community of interestwith the production and maintenance employees.The Employer further claims that Lenora Briley's du-ties show that she is a plant clerical employee whoshould also be included in the production and main-tenance unit.We find merit in the Employer's con-tentions.With respect to the purported agreement to ex-clude Fish, the Regional Director found that the par-ties at the representation hearing in an off-the-recorddiscussion entered into an agreement to exclude Fishfor lack of community of interest with the productionand maintenance employees. The Regional Directornoted that the record did not reflect the agreement.As indicated above, the Regional Director directedthat the "janitors" (Fish's classification) vote subjectto challenge. According to the Regional Director,neither party moved to alter its position regardingFish upon the issuance of the Decision and Directionof Election. The Regional Director further foundthat, although the Employer filed a request for re-view of his decision, the Employer did not mentionFish. The Regional Director further found that, priorto the election, the Employer footnoted Fish's nameon the eligibility list as follows. "Mutually excludedby Petitioner and Company." Both parties approved225 NLRB No. 21 COOPER MATTRESS MFG. CO.201and initialled the election list in the presence of theBoard agent.The Regional Director therefore concluded thatboth parties intended to exclude Fish from eligibility,and, as their agreement was not repugnant to theAct, Fish was so excluded. The Regional DirectorcitedBanner Bedding, Inc.,4for comparison.The Employer takes issue with the conclusionsreached by the Regional Director concerning theagreement to exclude Fish. Contrary to the RegionalDirector's statement, the Employer maintains, andthe record shows, that it did mention Fish in its ini-tial request for review, stating that it had no objec-tion to Fish participating in the election as directed.The Employer admits that it approved the eligibilitylist at the preelection conference, but claims that theRegionalDirector omitted some of the fact sur-rounding the approval. According to the Employer,at the preelection conference, Employer's attorneyspecifically requested that Fish be allowed to votewithout challenge. Petitioner's representative object-ed to Fish and wished to challenge his ballot. TheBoard agent informed the parties that he had beeninstructed by the Regional Director to challengeFish's ballot and that he would do so. The Employerasserts that it signed the eligibility list only after re-ceiving assurances from the agent that Fish would beallowed to vote subject to challenge.Furthermore, the Employer contends, contrary totheRegional Director's assertions, that there wasneverany off-the-recorddiscussionconcerningFish's job duties of his community of interest withthe production and maintenance employees, andthat, although there may have been some type ofagreement to exclude Fish, that agreement was notbased on Fish's alleged lack of community of inter-est.Without relying on any of the foregoing conversa-tions which assertedly occurred between the partiesat the hearing or with the Board agent at the preelec-tion conference, we conclude that no binding agree-ment was reached to exclude Fish. The mere additionand initialling of a footnote on the eligibility list, wefind, does not rise to the level of aNorris-Thermadorbinding agreement.'Additionally, whatever oral agreement may haveexisted does not fall within the exception toNorris-Thermadorformulated by the Board inBanner Bed-ding, supra.In that case, which involved a consent214 NLRB 1013 (1974)5Norris-Thermador Corporation,119 NLRB 1301 (1958) The Board de-terminedthat it would considera"writtenand signedagreementwhich ex-presslyprovidesthat issuesof eligibilityresolved therein shall be final andbinding upon the parties"as a "final determinationof the eligibility issuestreated therein"unless the agreementis contrary to the Act or Board policyelection, there was unequivocal evidence, acknowl-edged by both parties, that they had orally agreed toexclude an employee from voting. The Board accept-ed the oral agreement as disposing of the eligibilityquestion, as both parties admitted that an agreementhad been reached and there was no difference ofopinion as to the nature of the agreement. In thecircumstances which exist here, including the appar-ent absence of an agreement concerning the discus-sions regarding Fish, we find that the principle ofBanner Beddingdoes not apply. Therefore, a determi-nation of Fish's duties and his community of interestwith the production and maintenance employees is inorder.Fish is classified as a janitor and works 6 hours aweek, on a regular part-time basis, during the hourswhen other employees work. He is supervised by theassistant plant manager. The record reveals that Fishcleans the plant, vacuums and waxes the officefloors, and empties the office trash. According to theEmployer, Fish spends half his time in the produc-tion area, cleaning that area and the restrooms. Un-like the other employees, Fish does not share in theEmployer's hospitalization and pension plans, but hedoes share in the Christmas bonus ona pro ratabasis.By job function, Fish appears to be a maintenance-type employee, covered literally by the word "main-tenance" in the unit description. In any event, therecord demonstrates that he shares a substantialcommunity of interest with the other unit employeesand, since he works in the same area as the otheremployees on a regular part-time basis and has thesame ultimate supervision,' we conclude that he isincluded and is an eligible voter.We turn now to a consideration of the unit place-ment of Lenora Briley, whom the Regional Directorfound to be an office clerical employee and ineligibleto vote. Briley works in an office area, which is theonly office in the plant, located approximately 20yards from the production area. Briley's duties con-sist of signing invoices that come in from customersordering the Employer's products. She takes the or-der, usually over the phone, and sends the order intothe plant where it is processed. Daily production isbased in large part on the invoices routed by Briley.Briley is also responsible for tracing orders, decidingupon shipping dates, maintaining an inventory ofjobbed goods, and reordering goods when necessary.Briley alsomaintains flammability records as re-quired by the Federal Government.Briley, as well as the truckdrivers and several ofthe production and maintenance employees, is paid asalary, whereas other employees are paid on an hour-ly basis. She participates in the same fringe benefit6Food Marts,Inc, 200 NLRB 18 (1972) 202DECISIONS OF NATIONAL LABOR RELATIONS BOARDplans as do the other employees. Although Briley haslimited face-to-face contact with the production em-ployees, she shares similar working and lunch hours.She also acts as a receptionist for approximately Ihour per day.Based upon the record facts, we conclude that Bri-ley is predominantly engaged in duties related to theinventory and production of the Employer and, ac-cordingly, we find that she is a plant clerical employ-ee rather than an office clerical and properly belongsin the unit.' Accordingly, we find that she is an eligi-ble voter.Inasmuch as the ballot of Edgar Ralph Griffin, thechallenge to which was overruled, may now be deter-7GirtonManufacturing Company, Inc,129 NLRB 656 (1960)minative,we shall also order that his ballot beopened and counted.DIRECTIONIt is hereby directed that the Regional Director forRegion 10 shall, pursuant to the Board's Rules andRegulations, within 10 days of the date of this Deci-sion on Review and Direction, open and count theballots of Sim Fish, Jr., Lenora Briley, and EdgarRalph Griffin and thereafter issue a revised tally ofballots and an appropriate certification based there-on. The above-entitled matter is hereby remanded tothe Regional Director for Region 10 for the purposeof carrying out the Board's direction herein.